Start, J.
The action is trespass for false imprisonment. The plaintiff’s evidence tended to show, that, on the afternoon of May 28, 1895, the defendants came to his house in Taftsville and asked him if he wished to go with *469them; that he got into the wagon and they drove to the court house in Woodstock; that they there kept watch of him until about four o’clock, when E. A. Thomas, the keeper of the jail at Woodstock, took him to the jail, where he was kept until May 30, 1895, when he was taken before United States Commissioner French, on a warrant issued by said French upon a complaint made out and sworn to by United States District Attorney Senter, charging the plaintiff with the robbery of a post office; and that no evidence was produced to sustain the charge, and the plaintiff was set at liberty. The court instructed the jury, that, if they found that the plaintiff was taken after his arrival at Woodstock, upon a warrant issued by United States Commissioner French, and was held upon the warrant thereafter, they might, in case they found a verdict for the plaintiff, assess the damages that the plaintiff sustained prior to the time he was taken under the warrant, and return a verdict for that sum as damages. The jury were further instructed that, if they found the plaintiff was so taken upon a warrant issued by Commissioner French, they would answer the following question, “What damage did the plaintiff sustain as a result of the acts complained of after he was taken upon the warrant issued by United States Commissioner French?” To this question, the jury answered, $96.66, and returned a general verdict for the plaintiff for $11.22 damages. The court rendered judgment on the general verdict, to which the plaintiff excepted, claiming that he was entitled to the amount named in the special finding. The plaintiff insists, in this court, that the court below should have rendered judgment on the verdict for the larger sum. Without deciding, whether or not the defendants could under any circumstances be held for the damages that accrued to the plaintiff after he was taken by the jailer Thomas, we hold that the plaintiff was not entitled to a judgment for the larger sum.
The warrant was not put in evidence, and there is nothing *470in the exceptions that shows that the plaintiff was taken on the warrant issued by Commissioner French, prior to May 30, 1895, when the plaintiff was brought before the commissioner. The jury were instructed to assess the damages the plaintiff sustained prior to the time he was taken upon the warrant, and return a verdict for that sum as damages. Under this instruction, it not appearing that the plaintiff was taken on the warrant issued by the commissioner at an earlier date, it must be held that the jury assessed and returned a general verdict for the plaintiff to recover the damages sustained by him prior to the time he was taken before the commissioner on the warrant. As against the defendants, this was all the plaintiff was entitled to recover. There is nothing in the exceptions that tends to show that the defendants were responsible for the damage that accrued to the plaintiff after he was taken on the warrant issued by the commissioner, to answer unto a complaint by the district attorney, wherein he was charged with robbing a post office. It not appearing that the defendants had anything to do with the proceedings subsequent to the time the plaintiff was taken upon the warrant thus issued, or that they thereafter gave any directions, or exercised any control, respecting the prosecution or custody of the plaintiff, the charge, in so far as it appears from the exceptions, was correct; and error, in rendering judgment for the smaller sum, does not appear.
The plaintiff presented several requests for instructions to the jury as to what would constitute false imprisonment, and, in so far as the court did not comply with them, the plaintiff excepted. We have not been furnished with the charge upon the subject, except as is herein stated, and there is nothing before us from which we can say that the court did not comply with the requests to the extent the plaintiff was entitled to have them complied with. It is stated in the exceptions that the charge as to what would constitute *471imprisonment and false imprisonment was satisfactory to the plaintiff and not excepted to. It would seem from this that there was a substantial compliance with the plaintiff’s requests; but, for the reasons stated, we do not pass upon this question.

Judgment affirmed.